Citation Nr: 1729668	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for shortness of breath.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for shortness of breath.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for Meniere's syndrome.

8.  Entitlement to service connection for motion sickness.

9.  Entitlement to service connection for high cholesterol.

10.  Entitlement to service connection for high triglycerides.

11.  Entitlement to a rating in excess of 10 percent for service-connected chronic blepharitis.

12.  Entitlement to an initial rating in excess of 20 percent for service-connected meibomian gland syndrome. 

13.  Entitlement to an initial rating in excess of 10 percent for service-connected photophobia with recurrent corneal ulceration. 

14.  Entitlement to an initial compensable rating for healed fracture, 5th metatarsal, right foot. 

15.  Entitlement to an initial compensable rating for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from April 1978 to April 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2014, September 2014, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2014, the RO, inter alia, denied service connection for gout, motion sickness, Meniere's syndrome, vertigo, high triglycerides, high cholesterol, and joint damage of the left foot; continued the prior denial of service connection for hypertension; granted service connection for meibomian gland syndrome, evaluated as 20 percent disabling effective November 2013; and continued the 10 percent and noncompensable ratings for chronic blepharitis and bilateral hearing loss, respectively.  In the September 2014 rating decision, the RO granted service connection for photophobia with recurrent corneal ulceration, rated as 10 percent disabling, effective July 1, 2013; continued the prior ratings for chronic blepharitis, healed fracture of the 5th metatarsal, right foot; and continued the prior denials of vertigo, motion sickness, cervical spine syndrome, gout, and joint damage of the left foot.  In the February 2015 rating decision, the RO continued the denial of service connection for shortness of breath and a bilateral knee disability.  

With regard to the issues of service connection for a bilateral knee disability and shortness of breath, the RO reopened the claims and decided them on the merits.  Notwithstanding, the Board must make its own determination as to whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of a previously denied claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues are characterized accordingly. 

The issue of entitlement to service connection for hypertension was last adjudicated in a September 2015 supplemental statement of the case.  The Veteran did not submit a Form 9 (substantive appeal) regarding this issue, and it is also found not to be on appeal or within the jurisdiction of the Board.  See 38 C.F.R. §§ 19.32 , 19.34 (2016). 

In addition to the issues listed above, the May 2014 rating decision denied entitlement to service connection for left foot arthritis; bunion, left foot and right foot; a mental condition; and bilateral pes planus.  The September 2014 rating decision also denied service connection for right foot arthritis and tinnitus.  The Veteran included these issues in his notices of disagreement.  The RO subsequently granted entitlement to service connection for those claimed disabilities in the August and December 2015 rating decisions.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The issue of entitlement to service connection for bilateral ankle gastrocnemius equinus contractures has been raised by the record in a January 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Veteran is advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016). See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.) 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 

REMAND

In a statement received in November 2016, the Veteran requested a video hearing in conjunction with his appeal before the Board.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2016).  As the Veteran has indicated he would like to appear at a video conference hearing, remand is necessary to schedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







